Exhibit 10.1

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between Ubiquiti Networks,
Inc. (“Company”), and Jessica Zhou (“Executive”).

WHEREAS, Executive and Company have agreed to enter into a mutual release of
claims in favor of each other and to fully and finally resolve all rights and
obligations that could otherwise exist under the offer letter agreement by and
between Company and Executive (the “Employment Agreement”).

NOW THEREFORE, in consideration of the mutual promises made herein and the terms
described in Exhibit A and incorporated herein by reference, the Parties hereby
agree as follows:

1. Resignation. Executive resigned from the Company effective October 11, 2013
(the “Resignation Date”).

2. Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement (the “Confidential Information Agreement”). Executive shall return all
the Company property and confidential and proprietary information in her
possession to the Company on the Effective Date of this Agreement.

3. Payment of Salary. Executive acknowledges and represents that the Company has
paid or shall pay under the terms of this Agreement and Exhibit A all salary,
wages, bonuses, accrued vacation, commissions, vested RSUs and stock options,
and any and all other benefits due to Executive. Executive agrees and
acknowledges that except for the consideration provided in exchange for
Executive’s execution of this Agreement (set forth in Exhibit A), the foregoing
represents satisfaction all outstanding obligations owed to Executive by the
Company.

4. Mutual Release of Claims. In exchange for the consideration described in
Exhibit A, Executive, on behalf of herself, and her respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns (“Company Released
Parties”), from, and agrees not to sue or otherwise institute or cause to be
instituted any legal or administrative proceedings concerning any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that she may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation,

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the cessation of that relationship, including
obligations due or any other obligations owing to Executive under the Employment
Agreement;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;



--------------------------------------------------------------------------------

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 870, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Likewise, in exchange for Executive’s execution of this Agreement, including the
release of claims set forth herein, the Company hereby fully and forever
releases Executive, her respective heirs, family members, executors and assigns
(“Executive Released Parties”), from, and agrees not to sue or otherwise
institute or cause to be instituted any legal or administrative proceedings
concerning any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that it may possess against her arising from any omissions, acts or
facts that have occurred up until and including the Effective Date of this
Agreement.

Company and Executive each agree that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. Nothing in this Agreement waives Executive’s rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act or agreement of the Company, state or federal law or policy
of insurance. Notwithstanding the foregoing, this Agreement does not release any
claims that cannot be waived or released as a matter of law.

5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that she has been advised by this writing that (a) she should
consult with an attorney prior to executing this Agreement; (b) she has at least
twenty-one (21) days within which to consider this Agreement; (c) she has seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
Any revocation should be in writing and delivered to the Vice-President of Human
Resources at the Company by close of business on the seventh day from the date
that Executive signs this Agreement.



--------------------------------------------------------------------------------

6. Civil Code Section 1542. Executive represents that she is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Company likewise represents that it is not aware of any claims
against Executive other than the claims that are released by this Agreement.
Both Executive and Company acknowledge that each has been independently advised
by legal counsel and is familiar with the provisions of California Civil Code
1542, below, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive and the Company, being aware of said Civil Code section, agree to
expressly waive any rights she/it may have thereunder, as well as under any
statute or common law principles of similar effect.

7. No Pending or Future Lawsuits. Company and Executive each represents that
it/she has no lawsuits, claims, or actions pending in its/her name, or on behalf
of any other person or entity, against each other or any other person or entity
referred to herein. Company and Executive also each represent that it/she does
not intend to bring any claims on its/her own behalf or on behalf of any other
person or entity against each other or any other person or entity referred to
herein.

8. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, she shall not be entitled to any employment with
the Company, its subsidiaries, or any successor, and she hereby waives any
right, or alleged right, of employment or re-employment with the Company or its
subsidiaries or related entities.

9. No Cooperation. Executive agrees that she will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Executive or to any third party.

11. Non-Disparagement. Executive agrees that she will not disparage or impugn
the Company or any Company Released Party or intentionally cause others to do
so. The Company likewise agrees that the Company’s current named executive
officers (as defined in Item 402(a)(3) of Regulation S-K) will not disparage or
impugn Executive or intentionally cause others to do so. Nothing in this
provision shall in any way limit Executive’s or the Company’s right to provide
truthful information to a government agency, to respond to a subpoena, or to
testify truthfully under oath.

12. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

13. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, including any potential claims of harassment, discrimination or
wrongful termination shall be subject to binding arbitration, to the extent
permitted by law, as specified in the Confidential Information Agreement, in
accordance with the then-current National Rules for the Resolution of Employment
Disputes of the American Arbitration Association, and the judgment and the award
rendered by the arbitrator may be entered in any court or tribunal of competent
jurisdiction. For the sake of clarity, this provision encompasses all disputes
relating to Executive’s employment, this Agreement, the resignation of
Executive’s



--------------------------------------------------------------------------------

employment, and the amounts paid to Executive upon resignation. In any
arbitration proceeding conducted pursuant to this Section, both parties shall
have the right to discovery, to call witnesses and to cross-examine the other
party’s witnesses (through legal counsel, expert witnesses, or both). All
decisions of the arbitrator shall be final, conclusive and binding upon the
parties, and shall not be subject to judicial review. This provision shall
survive the termination of this Agreement. Nothing in this provision shall
prohibit or limit the parties from seeking provisional relief pursuant to
California Code of Civil Procedure 1281.8, in each case without the necessity to
post a bond or other collateral.

14. Authority. Executive represents and warrants that she has the capacity to
act on her own behalf and on behalf of all who might claim through her to bind
them to the terms and conditions of this Agreement.

15. No Representations. Executive represents that she has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

16. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

17. Entire Agreement. This Agreement, along with the Confidential Information
Agreement and Executive’s written equity compensation agreements with the
Company, represents the entire agreement and understanding between the Company
and Executive concerning Executive’s separation from the Company.

18. No Oral Modification. This Agreement may only be amended in writing signed
by Executive and the CEO of the Company or the Chair of the Board’s Compensation
Committee.

19. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

20. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.

21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

22. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS THEREOF, parties hereto have executed this Agreement on the dates set
forth below.

 

EXECUTIVE     UBIQUITI NETWORKS, INC. By:   

/s/ Jessica Zhou

    By:  

/s/ Craig L. Foster

Date:   

10/18/13

    Name:  

Craig L. Foster

       Title:  

Chief Financial Officer

       Date:  

10/18/13



--------------------------------------------------------------------------------

Exhibit A

Conditioned upon signing the Release Executive will receive the following:

1. Company shall pay Executive $500,000, less applicable withholdings, cash
payment on the Effective Date.

2. Company shall immediately accelerate the vesting of 27,500 of unvested RSUs
granted to Executive on May 8, 2012, such that all 27,500 of those otherwise
unvested RSUs shall be fully vested as of the Resignation Date.

3. Company shall on the Effective Date pay Executive a payment, less applicable
withholdings, for the premiums required to maintain Executive’s current health
insurance under the Consolidated Omnibus Budget Reconciliation Act (COBRA) for a
period of twelve (12) months.